Securities Act File No. 333-183173Investment Company Act File No. 811-22733 As filed with the Securities and Exchange Commission on October 9, 2015SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 1 and THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 4 JOHN HANCOCK EXCHANGE-TRADED FUND TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, MA 02210 (Address of Principal Executive Offices) (617) 663-3000 Kinga Kapuscinski, Esq. Nicholas J. Kolokithas, Esq. John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210 (Name and Address of Agent for Service) Copies to: Christopher P. Harvey, Esq.Allison M. Fumai, Esq.Dechert LLPOne International Place, 40th Floor100 Oliver StreetBoston, MA 02110-2605 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 9th day of October, 2015. JOHN HANCOCK EXCHANGE-TRADED FUND TRUST By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Andrew G. Arnott President October 9, 2015 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer October 9, 2015 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee October 9, 2015 Charles L. Bardelis /s/ James R. Boyle * Trustee October 9, 2015 James R. Boyle /s/ Craig Bromley* Trustee October 9, 2015 Craig Bromley /s/ Peter S. Burgess * Trustee October 9, 2015 Peter S. Burgess /s/ William H. Cunningham * Trustee October 9, 2015 William H. Cunningham /s/ Grace K. Fey * Trustee October 9, 2015 Grace K. Fey /s/ Theron S. Hoffman * Trustee October 9, 2015 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee October 9, 2015 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee October 9, 2015 Hassell H. McClellan /s/ James M. Oates * Trustee October 9, 2015 James M. Oates /s/ Steven R. Pruchansky* Trustee October 9, 2015 Steven R. Pruchansky /s/ Gregory A. Russo* Trustee October 9, 2015 Gregory A. Russo /s/ Warren A. Thomson* Trustee October 9, 2015 Warren A. Thomson *By: Power of Attorney By: /s/ Kinga Kapuscinski Kinga Kapuscinski Attorney-In-Fact, under Power of Attorney filed July 13, 2015 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
